UNITED STATES COURT OF APPEALS
                      FOR THE SEVENTH CIRCUIT
                         Chicago, Illinois  60604

                                 November 10, 2010



                   Hon. JOEL M. FLAUM, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge



    UNITED STATES OF AMERICA,                        ] 
                                                     ] Appeal from the United
                    Petitioner‐Appellee,             ] States District Court for
                                                     ] the Northern District of
                                                     ] Illinois, Eastern Division.
    No. 10‐1608    v.                                ]
                                                     ] No. 08 CR 777‐11
    AARON WILLIAMS,                                  ]  
                                                     ] David H. Coar,  
                         Defendant‐Appellant.        ] Judge.

 
                                      O R D E R

    The opinion issued in the above‐entitled case on October 25, 2010 is hereby
    amended as follows:

           On Page 1, first full paragraph, lines 5 and 6, replace the phrase
            “in which defendant‐appellant Aaron Williams was a passenger,”
           to read “of which defendant‐appellant Aaron Williams was the driver,”

           On Page 6, remove footnote 1.